Citation Nr: 0706308	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  97-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder.

2.  Evaluation of residuals of a shell fragment wound to the 
right forearm (major), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1971, 
and from December 1990 to August 1991.  The veteran also had 
several years of inactive service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In this decision, the RO denied an 
increased evaluation for the veteran's service-connected 
residuals of a shell fragment wound (SFW) to the right 
forearm (major).  His prior evaluation of 30 percent was 
confirmed and continued.  This appeal also arises from an 
October 1999 decision that denied the veteran's claim to 
reopen a previously denied claim for entitlement to service 
connection for a skin disorder, to include whether 
presumptive service connection was warranted for exposure to 
herbicides.  

The Board previously remanded this case for development of 
the evidence in October 1998, May 2001, and December 2003.  
The case has now returned for appellate consideration.  
Regarding the issues on appeal, the veteran was afforded two 
hearings (in April 1998 and May 2000) before Veterans Law 
Judges (VLJ) from the Board.  The VLJs that conducted these 
hearings will be part of the panel that makes the final 
determination in this case.  See 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).

The Board notes that in its prior remand of December 2003, 
the issues of entitlement to a total disability evaluation 
due to individual unemployability (TDIU), and compensable 
evaluations for peripheral neuropathy and hypertension due to 
service-connected diabetes mellitus, were referred to the RO 
for the appropriate action.  The claims file does not 
indicate that these issues have been addressed by the RO and, 
therefore, they are again referred for the RO's action.

In a statement received in August 2004, the veteran appears 
to raise the issue of entitlement to an increased evaluation 
for his service-connected post-traumatic stress disorder 
(PTSD).  This issue is not properly before the Board at the 
present time and it is not inextricably intertwined with the 
issues on appeal.  Therefore, this matter is referred to the 
RO for the appropriate action.  

Finally, an ear/nose/throat (ENT) specialist in March 2005 
appears to relate the veteran's current left ear 
sensorineural hearing loss to an acoustic trauma suffered 
during active service.  The Board finds that this opinion 
raises an informal claim to reopen a previously denied claim 
for service connection for left ear hearing loss.  See 
38 C.F.R. §§ 3.155, 3.157 (2005).  This issue is not properly 
before the Board at the present time and it is not 
inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence reveals that the residuals of a SFW to the right 
forearm have resulted in a moderately severe injury.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent disabling for 
residuals of a SFW to the right forearm involving Muscle 
Groups V and VII has been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.55, 4.56, 4.73, Diagnostic 
Codes 5305, 5307 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in May 2001, March 2003, and October 2004.  These 
letters informed him of the requirements to establish an 
increased evaluation for the residuals of the SFW to the 
right arm.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
these claims to VA.  The VCAA notifications were issued after 
the initial adverse decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, this deficiency was cured by 
the Board remands in May 2001 and December 2003, and the 
Agency of Original Jurisdiction (AOJ) subsequent issuance of 
VCAA notification.  The AOJ also readjudicated these issues 
subsequent to the VCAA notification as indicated in the SSOCs 
issued in October 2002 and May 2005.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased evaluation.  The VCAA letters specifically 
informed him of the type of evidence necessary to establish a 
particular disability rating.  However, he was not informed 
of the type of evidence necessary to establish an effective 
date for the award of his disability evaluation.  Despite the 
inadequate notice provided to the veteran on this latter 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby.)  In that regard, as the Board concludes 
below that an increased rating is warranted for the veteran's 
right forearm disability, the issue of determining the proper 
effective date will be addressed in the first instance by the 
RO below when effectuating this grant.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

It is noted by the Board that VA received typed statements 
and medical evidence from the veteran in July and October 
2005, subsequent to the last issued SSOC in May 2005.  The 
statements and medical evidence concern claims not presently 
before the Board and are not pertinent to the decision 
rendered below.  Therefore, remand for AOJ consideration of 
this evidence is not required.  See 38 C.F.R. § 19.31.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO has previously obtained the veteran's active service 
medical records.  By the VCAA letters discussed above, VA 
requested that the veteran identify all treatment of his SFW 
to the right arm.  The veteran has identified military, VA, 
and private treatment.  Some of these records have been 
obtained and associated with the claims file.  Regarding the 
records not obtained, a private physician indicated in June 
2001 that he no longer had the veteran's treatment records, 
the veteran informed VA in April 2002 that he had received a 
negative response from the National Personnel Records Center 
(NPRC), identified military facilities informed VA in July 
2002 that there were no records pertaining to the veteran at 
their facilities, the veteran informed VA in July 2002 that 
the addresses of some of his identified private physicians 
were currently unknown, the NPRC forwarded to VA in July 2002 
all records for the veteran in its possession, and a VA 
facility identified by the veteran informed the AOJ in 
December 2004 that there were no records at its location.  

As the identified physicians/facilities have either provided 
the treatment records, have informed VA that the identified 
records are no longer in their possession, or the veteran has 
been unable to provide sufficient information so that VA 
could request the identified records; the Board finds that 
there is no reasonable possibility that further development 
would succeed in obtaining the records and would, therefore, 
be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1), (2).   Thus, further development of the 
identified evidence is not warranted.

In addition, as the veteran has informed VA that he is unable 
to provide addresses for the private treatment records he had 
identified, notification of VA's inability to obtain these 
records is not needed.  See 38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e).  That is, the veteran in fact is aware 
that VA does not have possession of these records or any way 
to obtain them.  Regarding the private physician that 
informed VA in June 2001 he did not have any treatment 
records for the veteran in his possession, the veteran was 
notified of this negative response in the SSOC issued in 
October 2002.  In the letter attached to this SSOC, the 
veteran was informed that no further development would be 
conducted by the AOJ and his file would be returned to the 
Board for appellate review.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in November 
1998, August 2001, and April 2004.  The examiners of November 
1998 and August 2001 clearly indicated in their reports that 
the claims file had been reviewed in connection with this 
examination.  While the April 2004 examiner did not review 
the claims file, this examiner noted a medical history that 
was accurately provided by the veteran.  These examiners also 
provided opinions regarding the functional limitation 
experienced by the veteran during symptomatic flare-up of his 
right arm disability.  Therefore, these examinations are 
adequate for rating purposes.  See also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), and Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran was given an opportunity to request a hearing 
before VA.  He requested hearings before VLJs from the Board.  
Such hearings were held in April 1998 and May 2000, and the 
transcripts of these hearings have been associated with the 
claims file.  Based on the above analysis, the Board 
concludes that further development of the evidence is not 
required.

As noted above, the Board remanded this case for development 
of the evidence in October 1998, May 2001, and December 2003.  
According to the Court's decision in Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998), the Board has the duty to ensure 
full compliance with its remand instructions.

In October 1998, the AOJ was requested to schedule the 
veteran for a VA compensation examination.  This examination 
was conducted in November 1998 and a copy of the examination 
report is contained in the claims file.  In May 2001, the AOJ 
was requested to issue a VCAA notification letter, request 
the veteran to submit a statement from his treating 
physician, obtain service/VA/private treatment records, and 
obtain another VA compensation examination.  VCAA 
notification letters were issued in May 2001 and June 2002, 
which also requested the veteran to provide evidence from his 
physician.  VA treatment records were received in November 
and December 2001, private treatment records were received in 
June and August 2001, and additional service records were 
received in July 2002.  Another VA compensation examination 
was conducted in August 2001.  In December 2003, the AOJ was 
requested to provide adequate VCAA notification and obtain 
identified VA treatment records.  Additional VCAA letters 
were issued in March 2003 and October 2004 and VA treatment 
records were received in August 2004 and May 2005.  Medical 
records not obtained, and the reasons and bases why no 
further development of these records is required, has been 
discussed above.  Based on the actions outlined by the AOJ in 
this analysis, the Board finds that the AOJ has fully 
complied with its instructions and the remands do not present 
any reason for further development.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Evaluation of the SFW to the Right Arm

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.  In 
addition, 38 C.F.R. §§ 4.40 and 4.45 require consideration of 
functional disability due to pain and weakness.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  
38 C.F.R. § 4.20.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  However, in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran is currently service connected for residuals of a 
SFW to his right forearm.  Shrapnel wounds often result in 
impairment of muscle, bone, and/or nerve.  Through and 
through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  Muscle 
Group damage is categorized as slight, moderate, moderately 
severe, and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.  In considering the residuals of such 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41.

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).

Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. 
§ 4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe as follows:

Moderately severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
38 C.F.R. § 4.56 and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe disability of muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined at 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: 1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; 2) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; 3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; 4) visible or 
measurable atrophy; 5) adaptive contraction of an opposing 
group of muscles; 
6) atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and, 7) induration or atrophy of an entire 
muscle following simple piercing by a projectile.

The residuals of the veteran's SFW to the right forearm 
involving Muscle Group VII, is currently evaluated as 30 
percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.73, Diagnostic Code 5307, 
effective from August 22, 1991.  His SFW scar on the right 
forearm is separately rated under another diagnostic code and 
is not the subject of this appeal.  

A review of the veteran's claims file indicates the following 
history of his SFW.  His service medical records reveal that 
the veteran sustained a SFW wound to his right arm in June 
1970.  In July 1970, he complained of intermittent pulling 
sensation in the "right medial elbow."  On examination, 
there was no nerve or arterial involvement.  X-rays revealed 
a fragment in the muscle wall away from the bone.  It was 
recommended that no surgical intervention be perform as this 
would most likely exacerbate the veteran's condition instead 
of improve it.  The military X-ray reports noted fragments in 
the soft tissue of the right arm with no evidence of fracture 
in the arm or hand.  In March 1971, the veteran had cosmetic 
surgery to remove the keloid scars on his right forearm.  

The veteran received a VA orthopedic examination in April 
1972.  The examiner identified a SFW scar on the flexor 
surface of the medial third of the right forearm and the 
veteran noted residual pain localized over the flexor muscle 
group.  X-ray of the right forearm revealed a shell fragment 
lodged in the soft tissues adjacent to the medial aspect of 
the "elbow."  

A VA orthopedic examination in March 1977 noted an entrance 
wound on the upper anterolateral right forearm just distal to 
the "elbow."  This was described by the examiner as a 
fairly large injury.  The impression was residuals of a 
missile wound to the right forearm in Muscle Group VII, with 
retained shrapnel fragment.

In September 1988, the veteran complained of constant pain in 
his right forearm and intermittent pain in his right elbow.  
He claimed that he had previously been informed that there 
was a retained piece of shrapnel in his right elbow.  On 
examination, there was a scar along the lateral aspect of the 
right forearm, and the elbow did not show any entry wound.  
X-rays revealed a metallic foreign body in the soft tissue of 
the right forearm.

Private examinations in 1996 noted flexion of the right elbow 
resulted in significant volar forearm pain at the site of the 
SFW.  These examiners also commented that the retained 
shrapnel had moved over time and had resulted in worsening 
scar tissue.

During the VA orthopedic examination in November 1998, the 
examiner observed slight muscle defect/missing muscle tissue 
in the right forearm.  The muscles identified were the 
brachioradialis and flexor carpi radialis.  

Under the provisions of 38 C.F.R. § 4.55(b), for rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions, to include: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306), and 3 muscle groups for the forearm 
and hand (diagnostic codes 5307 through 5309).  For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f).  
However, for compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle group.  38 C.F.R. 
§ 4.55(e).

The findings of the November 1998 examination indicate that 
the veteran's SFW wound has resulted in injuries to the 
flexor carpi radialis muscle and the brachioradialis muscle.  
As noted above, the veteran's SFW to the right forearm is 
currently evaluated under Code 5307 (Muscle Group VII).  The 
criteria at this Code indicate that this muscle group affects 
the flexion of the wrist and fingers.  Muscles in this group 
include flexors of the carpus.  However, the brachioradialis 
muscle is not listed as part of Muscle Group VII.  This 
muscle is noted to be part of Muscle Group V that is 
evaluated under Code 5305.  This muscle group affects 
supination and flexion of the elbow.

Based on the findings on examination in November 1998, the 
Board finds that the SFW to the right forearm has resulted in 
injuries to both Muscle Group V and VII.  This finding is 
supported by the medical history which noted retained 
shrapnel in the "elbow" area and the veteran's historic 
complaints of pain when manipulating the elbow joint.  Also, 
the Board notes that the flexor carpi radialis and 
brachioradialis, while located in different muscle groups and 
anatomical areas affecting the function of different joints, 
are actually located side by side in the right forearm.  
Thus, the SFW wound described in the service medical records 
would be consistent with injuries to both muscles.  

Under Code 5307 (Muscle Group VII), this Code authorizes a 
noncompensable evaluation for slight disability, a 10 percent 
rating for moderate disability, a 30 percent rating for 
moderately severe disability, and a 40 percent rating for 
severe disability.  Under Code 5305 (Muscle Group V), this 
Code authorizes a noncompensable evaluation for slight 
disability, a 10 percent rating for moderate disability, a 30 
percent rating for moderately severe disability, and a 40 
percent rating for severe disability. 

The veteran has testified that his right forearm stayed 
swollen all the time.  His right forearm had constant pain 
that would worsen with movement of his right elbow or wrist.  
It was claimed by the veteran that this pain was so severe 
that it would awaken him from his sleep.  He reported that 
his treating physician had told him he had a retained piece 
of shrapnel in his right forearm that was pressing against a 
nerve, which caused his pain.  However, his physicians have 
refused to remove this shrapnel because of the risk of 
cutting a nerve which would result in the veteran losing the 
use of the arm.  The veteran also noted that his right hand 
and fingers would cramp and become numb.  He intermittently 
used a brace in order to control these symptoms.  He claimed 
that he was unable to pick up or grasp anything with this 
right hand and arm.  The veteran indicated that if he did use 
his right hand, he would easily drop things.  He claimed he 
was unable to drive or work with his right hand.  He could no 
longer run machines at the tire manufacturing facility where 
he worked.  Instead, he was placed in a sedentary position as 
a "point of contact" at a computer terminal.  He only used 
his left hand when operating the computer.  This change in 
position had resulted in the veteran making approximately 
$5.00 less an hour than coworkers that operated manufacturing 
machines.  

Turning to the medical evidence, the veteran was given a 
private orthopedic examination in July 1996.  On examination, 
the veteran had full range of motion of the elbow and wrist, 
without pain.  He had full flexion and extension of the 
fingers.  There was marked weakness in the right hand and 
when the veteran squeezed with the right hand he experienced 
pain in upper third of the forearm.  There was tenderness 
over the radial nerve as it went through the supinator.  
There was also tenderness in the area of the intersection 
syndrome.  Tinel's and Phalen's tests were both positive.  
The veteran had good blood flow through the radial and ulnar 
arteries.  X-rays revealed retained shrapnel in the anterior 
medial aspect of the right forearm, near the median nerve.  
The examiner opined:

I think there are several things going 
on.  He may have some irritation of the 
median nerve in the area where the 
shrapnel is.  Also, I think he has median 
and ulnar nerve compression in the wrist.  
I think he has some tenosynovitis over 
the intersection syndrome area and also I 
think he has some mild radial nerve 
irritation as it goes through the 
supinator.

In August 1996, the private physician indicated that he had 
recently reviewed a number of past X-rays and, on this basis, 
felt that the shrapnel in the veteran's right forearm had 
moved.  He identified the pain associated with this shrapnel 
in the proximal volar forearm just a little bit to the ulnar 
aspect.  There was tenderness right over the median nerve.  
The veteran was administered a cortisone injection at the 
median nerve in the area of the pronator.

A private electromyogram (EMG)/nerve conduction study report 
of August 1996 noted an impression of right upper extremity 
carpal tunnel syndrome.  However, there was no evidence of 
anterior interosseous nerve compression, ulnar neuropathy, 
radial sensory neuropathy, or cervical radiculopathy.  

Follow-up examination in late August 1996 noted the veteran's 
report that his injection had not helped his right forearm 
pain.  The physician noted that recent EMG and nerve 
conduction studies did not indicate any specific nerve 
compression in the right forearm.  However, clinically the 
veteran acted like he had nerve compression.  During this 
outpatient visit, the veteran was injected with a cortisone 
shot on the median nerve where it went through the carpal 
tunnel.

On examination in September 1996, the veteran again reported 
that his injection had not alleviated his right forearm pain.  
The physician opined that a piece of shrapnel had entered the 
forearm in the lateral side and had now moved to the medial.  
He felt that this had caused scar tissue in this area that 
had gotten worse with repetitive use of the arm.  The 
physician also opined that the pain in the radial aspect of 
the distal forearm seemed to be a totally different problem 
from the residual of his SFW.  However, the physician 
indicated that he was not sure if the shrapnel had resulted 
in median nerve compression or some compression of the 
brachial artery.  He proposed surgical intervention and 
exploration to determine the nature of the problem and 
possible removal of the retained shrapnel.  

The veteran was given a private neurologic consultation in 
October 1996.  On examination, there was no collapsing pulse 
in the right forearm.  He was quite tender in the proximal 
ulna forearm over the pronator area, which the examiner felt 
was the area of his retained shrapnel.  There was also sharp 
pain over the pronator which the examiner indicated probably 
made an invalid pronator compression test.  Due to his right 
forearm pain, the veteran was unable to do a resistive 
pronator test and had difficulty with forced elbow flexion 
and long finger resistive test.  Tinel's sign and flexion 
tests were negative.  There was no atrophy.  X-rays revealed 
a larger than a BB size foreign body in the volar ulna 
forearm just distal to the level of the elbow joint.  The 
impression was proximal forearm pain.  The physician 
commented that the veteran did not have a lot of objective 
evidence of median nerve entrapment at the forearm and no 
physical findings of carpal tunnel syndrome.  Regarding the 
proposed surgical intervention, the neurologist indicated 
that this approach seemed reasonable, but felt that even the 
simplest surgical intervention could potentially require a 
formal decompression of the median nerve at the elbow level.

The veteran was afforded a VA compensation examination in 
November 1998.  At this examination, the veteran indicated 
that he worked for a tire manufacturer as an inspector of 
production.  He indicated that he was unable to do any work 
that required grasping or lifting with his right hand/arm.  
He claimed that due to his right arm disability he had lost 
promotion opportunities at work, but he acknowledged that he 
had not missed worked in the last twelve months.  The veteran 
indicated that his right hand/arm tired easily and he was 
unable to do any house or yard work.  He had difficulty 
holding tools in the right hand and could write no more than 
three to four pages before his hand gave out.  However, the 
examiner noted that the veteran also attributed interference 
with his industrial adaptability to his low back disability, 
but failed to distinguish between the degree of limitation 
caused by these two disabilities.

On examination, a slight muscle defect was noted below his 
SFW scar to the right forearm.  Measurement of the 
circumference of both forearms was noted to be approximately 
equal, with the right forearm arm only 0.3 centimeters larger 
than the left.  There was tenderness at the site of the scar 
and the muscle adjacent to the scar.  There was no evidence 
of adhesions or tendon damage.  There was decreased pain and 
touch sensation in all areas of the right forearm, hand, and 
fingers.  There was weakness with right hand grip and with 
holding a percussion hammer in the right hand.  However, the 
veteran was able to adequately hold a writing pen.  The 
veteran could make a fist, touch the tip of each finger to 
the tip of his thumb, and touch the tip of each finger to the 
palm of the right hand.  There was no muscle atrophy.  
However, there was weakness to flexion, extension, ulnar 
deviation, and radial deviation of the right wrist.  The 
veteran had subjective fatigue of the right forearm, wrist, 
and hand muscles when he exercised.  Right forearm X-rays 
were normal except for a 6 millimeter shrapnel fragment in 
the soft tissues medial to the elbow joint.  EMG and nerve 
conduction studies revealed normal findings in the right 
upper extremity.  

The diagnoses were remote SFW in the right forearm with 
subsequent chronic pain in the area of the scar and 
subsequent decreased pin and touch sensation in the right 
forearm and in the right hand; chronic paresthesias in the 
right forearm and in the right hand.  The examiner commented 
that because of the negative EMG and nerve conduction 
studies, the etiology of the weakness and the sensory changes 
could not be determined.  It was noted that the amount of 
muscle defect was slight and did not account for any 
significant degree of weakness or sensory changes in the 
right forearm and hand. 

A VA outpatient record dated in February 1999 noted the 
veteran's complaints of severe pain in his right forearm.  On 
examination, there was severe tenderness on the anterior 
elbow area and on flexing his right fingers.  There was 
decreased strength in the right upper extremity with no 
sensory deficit.  X-rays revealed a foreign body located at 
the right medial aspect of the decubitus area.  The 
assessment was severe neuropathic pain of the right upper 
extremity, probably secondary to foreign body and nerve 
injury in the past.  The veteran was referred for an 
orthopedic consultation regarding the removal of the foreign 
body.  

A private physical examination report dated in October 1999 
indicated that the veteran's care had been transferred from a 
VA facility to the private healthcare provider.  It appears 
that this treatment was primarily for the veteran's diabetes 
mellitus and hypertension.  On a review of systems, there was 
no significant joint pain and review of his neurologic system 
did not reveal any weakness or numbness.  On examination, all 
joints had full range of motion with no pain, crepitus, or 
contracture.  All joints were intact with no muscle atrophy 
or weakness.  Superficial touch and pain sensation were 
intact and deep tendon reflexes were present.  

A VA orthopedic consultation of October 2000 found on 
examination positive "diffuse" Tinel's sign in the right 
forearm, but none at the carpel tunnel.  Sensation was "OK" 
in the hand and fingers.  There was no muscle atrophy.  X-ray 
revealed a piece of shrapnel measuring 0.5 centimeters in the 
soft tissue medial to the right elbow.  The impression was 
nerve injury to right forearm.  The orthopedist opined that 
the source of the problem had been explained to the veteran 
and that there was no surgery that could help further the 
recovery of the nerves.  

His private healthcare provider gave the veteran a physical 
examination in June 2001.  A review of systems indicated no 
significant symptoms of joint pain, weakness, fatigue, or 
numbness.  On examination, all joints had full range of 
motion with no pain, crepitus, or contracture.  All joints 
were intact with no muscle atrophy or weakness.  Superficial 
touch and pain sensation were intact and deep tendon reflexes 
were present.

Another VA compensation examination was provided in August 
2001.  On examination, there was tenderness over the SFW scar 
and the area adjacent to the scar.  There was decreased grip 
strength in the right hand, and some decrease in sensory 
changes in the right forearm and hand.  There were no 
abnormalities found regarding adhesions; tissue damage; bone, 
joint or nerve damage; muscle strength; or muscle herniation.  
X-rays of the right forearm revealed a shrapnel fragment at 
the anterior medial soft tissue of the right elbow.  The 
diagnoses included SFW on the right forearm, and scar 
formation of the right forearm with sensitivity and 
tenderness.

A VA outpatient of April 2003 noted the veteran's complaint 
of right forearm pain that had recently become more extreme 
in the past three days.  It was now so severe that he could 
not sleep and the arm was swollen.  On examination, the right 
forearm was more swollen than the left.  Brachial and radial 
pulses were present.  The arm was warm to touch.  The 
assessment was shrapnel injury to forearm with shrapnel still 
present.  The examiner opined that the veteran may be having 
pain related to his in-service injury.  VA outpatient records 
from the early 2000s indicate that the veteran received 
regular treatment for his pain associated with multiple 
disabilities, to include his low back, right arm, and 
diabetes mellitus (peripheral neuropathy).

He was provided another VA compensation examination in April 
2004.  The veteran claimed that his right forearm shrapnel 
wound had resulted in nerve damage.  He complained of 
throbbing pain, weakness, numbness, and tingling in his right 
forearm and hands.  The veteran asserted that these symptoms 
prevented him from sleeping and interfered with his work.  He 
alleged that he had missed four months of work in the last 
year due to both his right forearm and low back disabilities.  
The veteran noted that he was still employed at a tire 
manufacturing facility, but was scheduled to retire in July 
2004.  He noted that he currently took Naprosyn for his arm 
pain, but this medication did not help his symptoms.

On examination, it was noted that the veteran was right hand 
dominate.  In addition to his SFW on the right forearm, the 
veteran also had a scar on the palm of his right hand status 
post carpal tunnel syndrome.  There was no edema or swelling 
found on any joint.  There was significant pain and weakness 
of the right upper extremity, particularly at the wrist and 
arm area.  Muscle strength in the right arm was at a level of 
3 on a scale from 1 (extreme weakness) to 5 (normal 
strength), while strength in the upper left extremity was 
normal at 5.  Range of motion in the right wrist was radial 
deviation from 0 to 10 degrees, ulnar deviation from 0 to 30 
degrees, palmar flexion from 0 to 50 degrees, and 
dorsiflexion from 0 to 50 degrees.  The examiner opined that 
these ranges revealed a moderate limitation of motion due to 
pain.  It was also noted that repetitive motion of the right 
wrist caused muscle fatigue and increased pain.  There was 
full active and passive range of motion in all other joints.  
His deep tendon reflexes and sensation to pain, touch, and 
temperature were all within normal limitations.  X-rays of 
the right wrist and forearm were reported to be normal.  The 
diagnoses included right wrist strain with moderate 
functional loss due to pain.

Turning to the evaluation of the muscle injury, the 
contemporaneous service records are relatively unclear on the 
path of the veteran's SFW.  Based on later examination 
reports, and resolving all doubt in the veteran's favor, the 
Board finds that even if the SFW wound was not through and 
through, it at least had deep penetration into the affected 
muscles.  See Beyrle v. Brown, 9 Vet. App. 377, 384 (1996).  
However, there are no contemporaneous service records or 
later examination that has shown the SFW to have had 
explosive effect.  The veteran has given histories of 
hospitalization and subsequent infection of the SFW.  
However, the contemporaneous service records do not verify 
these events.  Nor does the contemporaneous medical evidence 
or later examination indicate the need of debridement or 
sloughing of soft tissue.  Regardless, the service records do 
indicate that the veteran continued to suffer with 
"pulling" at the SFW site and retained shrapnel in the soft 
tissue.  The service records found no arterial, nerve, or 
bone involvement with the SFW.  Recent medical evidence has 
revealed that the SFW involved two different muscle groups, 
has apparently resulted in a slight loss of muscle tissue, 
and the retained shrapnel has moved in the soft tissue 
causing internal scaring.  Also, examination in recent years 
has shown evidence of loss of power, weakness, lowered 
threshold of fatigue, and pain.  There is also lay and 
medical evidence of cardinal signs and symptoms of muscle 
disability with examinations showing positive evidence of 
impairment.  There is medical evidence that some of the 
veteran's complaints could be attributed to diabetes 
mellitus, carpal tunnel syndrome, right wrist strain, or may 
be solely subjective.  Resolving any doubt on this matter in 
the veteran's favor, the Board will conclude that the 
evidence reveals SFW wounds to Muscle Groups V and VII that 
are moderately severe in nature.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

A higher evaluation under the provisions of 38 C.F.R. § 4.56 
and Codes 5305 and 5307 is not authorized as the SFW did not 
result in shattered or fractured bones, did not require 
extensive debridement, and did not result in sloughing of the 
skin.  The SFW did not require prolonged hospitalization or a 
prolonged period of treatment.  There is no objective 
evidence of ragged, depressed, or adherent scars.  
Examination has not revealed any loss of deep fascia or 
significant muscle loss.  No soft or flabby muscles have been 
identified at the site of the SFW, nor do any affected 
muscles swell and harden abnormally in contraction.  Also, 
when compared to the left arm, the right forearm has only 
been shown to have slight to moderate loss of function.  This 
is both corroborated by medical opinion and the muscle 
strength testing in 2004 that noted a level of 3 (moderate 
weakness) out of 5.  Repeated examinations have found no 
adhesions, epithelial sealing over bone, diminished muscle 
excitability, visible or measurable atrophy, adaptive 
contraction, or muscle induration associated with the SFW.  
While a single piece of retained shrapnel has been verified 
by X-ray, there is no radiological evidence of "minute 
multiple scattered bodies" that would be indicative of 
intermuscular trauma or explosive effect in the right 
forearm.  Based on this medical evidence, the Board finds 
that the residuals of the SFW to the right forearm would not 
support a finding of a severe muscle injury under 38 C.F.R. 
§ 4.56(c), (d)(4) or the diagnostic criteria at Codes 5305 
and 5307.  See Myler v. Derwinski, 1 Vet. App. 571, 574-75 
(1991) (The Court ruled that it was clear and unmistakable 
error for VA adjudicators not to strictly apply the 
provisions of 38 C.F.R. § 4.56 even when medical evidence 
suggests less severe residuals.)

As noted above, the muscle groups affected by the service-
connected SFW to the right forearm are Muscle Groups V and 
VII.  While the SFW has affected two different muscle groups, 
either by direct injury or through movement of retained 
fragments, separate evaluations for each muscle group is 
prohibited by regulation.  See 38 U.S.C.A. § 7104(c) (The 
Board is bound in its decisions by VA regulations, 
instructions from the VA Secretary, and precedent opinions of 
the VA General Counsel.)  As noted above, the provisions of 
38 C.F.R. § 4.55(e) require that evaluation of the injuries 
to Muscle Groups V and VII, both located in the same 
anatomical area of the right forearm but acting on different 
joints (Muscle Group V affects supination of the elbow joint 
and Muscle Group VII affects flexion of the wrist joint), be 
combined through increasing by one level the evaluation of 
the most severely injured muscle group.  In this case, the 
Board has found a moderately severe injury exists in both 
muscle groups.  According to 38 C.F.R. § 4.7, when there is a 
question of two different evaluations to assign for the same 
disability, the higher will be applied.  According to 
38 C.F.R. § 4.73, moderately severe injuries to Muscle Group 
V (Code 5305) are rated at 30 percent in the dominant 
extremity, and such injuries to Muscle Group VII (Code 5307) 
is also rated at 30 percent.  Therefore, application of both 
diagnostic criteria will result in the same evaluation.  With 
application of the provisions of 38 C.F.R. § 4.55(e), the 
moderately severe evaluation for one of the equally rated 
muscle groups will be raised one level to a severe muscle 
injury which would warrant a 40 percent evaluation.  This is 
the highest schedular evaluation allowed under the criteria 
at Codes 5305 and 5307.

A medical examiner in September 1996 noted a tentative 
opinion of possible brachial artery compression due to the 
SFW.  However, examinations prior to this date and after have 
failed to show any findings or medical opinions that would 
substantiate arterial involvement with the SFW.  The service 
medical records clearly indicated that such involvement did 
not exist.  There are no diagnostic test results that have 
corroborated a brachial artery abnormality in the right upper 
extremity.  Thus, the preponderance of the competent evidence 
does not establish any vascular involvement regarding the 
residuals of the SFW, and consideration of the diagnostic 
criteria at 38 C.F.R. §§ 4.104 are not warranted.

The evidence has consistently shown no loss of motion in the 
right elbow and fingers.  The VA examination in April 2004 
did note moderate loss of motion in the right wrist due to 
pain.  However, this pain was attributed to a nonservice-
connected wrist strain, not the veteran's service-connected 
SFW.  Thus, evaluation under the orthopedic diagnostic 
criteria at 38 C.F.R. § 4.71 and § 4.71a is not warranted.  

Both private and VA examiners have opined that the retained 
shrapnel fragment in the right forearm has moved over time 
and may have resulted in nerve injury or compression.  The 
diagnostic EMG and nerve conduction studies have repeatedly 
failed to demonstrate that such nerve injury or compression 
exists at the site of the SFW or retained shrapnel.  
Examination findings have been inconsistent, showing at times 
no positive tests for nerve compression/injury, but on other 
examinations noting such signs and tests are positive.  
However, even if the Board were to find that a nerve injury 
existed in the right forearm that was attributable to the 
SFW, the provisions of 38 C.F.R. § 4.14 would prohibit a 
separate evaluation under the diagnostic criteria at 
38 C.F.R. § 4.124a as the primary symptomatology of both the 
muscle injury and nerve injury is the same.  That is, the 
veteran's primary complaint is severe pain.  See 38 C.F.R. 
§ 4.55(a).

In addition, a higher evaluation is not authorized under the 
appropriate diagnostic criteria at 38 C.F.R. § 4.124a.  As 
discussed above, the Board is awarding a 40 percent 
evaluation under 38 C.F.R. § 4.73 for the right forearm SFW.  
The private examiner of August 1996 identified the median 
nerve in the right forearm as the nerve affected by the 
retained shrapnel.  Disabilities associated with the median 
nerve are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8515.  See also Diagnostic Codes 8615 (neuritis) and 8715 
(neuralgia).  The medical evidence shows that any potential 
nerve damage to the right median nerve has not resulted in 
complete paralysis of the right forearm and hand.  This 
evidence shows that the veteran still has significant range 
of motion with normal to moderate loss in the right elbow, 
wrist, and fingers of the hand.  He is still able to make a 
fist.  There is no evidence of significant muscle atrophy or 
trophic disturbances in the right arm.  Thus, the criteria 
for complete paralysis of the median nerve have not been met 
and a 70 percent evaluation under Code 8515 is not 
authorized.  

The next highest evaluation under these diagnostic criteria 
is a 50 percent evaluation in the dominant extremity for 
incomplete/severe paralysis, neuritis, or neuralgia.  The 
medical evidence does not support a finding of severe nerve 
injury in the right forearm.  The private examiner of August 
1996 attributed the nerve symptomatology in the right forearm 
and hand to other nerve injuries besides the SFW.  Repeated 
EMG and nerve conduction studies have found no involvement at 
the SFW site.  Even the observed abnormalities in the right 
forearm, wrist, and hand have been found by the majority of 
the examiners to be no more than slight to moderate in 
nature.  Thus, the most analogous and highest evaluation 
warranted by the evidence under the criteria at Code 8515 
would be a 30 percent evaluation for a moderate median nerve 
injury.  The currently awarded 40 percent evaluation under 
38 C.F.R. § 4.73 allows for a higher evaluation.  In 
addition, this muscle injury evaluation is based on the same 
symptomatology, primarily pain, and a separate evaluation 
under Code 8515 for this symptomatology would violate the 
provisions of 38 C.F.R. § 4.14.

The appellant, in effect, has contended that he should be 
awarded an extra-schedular evaluation for the residuals of 
his SFW.  According to 38 C.F.R. § 3.321(b)(1), in the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

There is no evidence that the veteran's residuals of the SFW 
have resulted in him being hospitalized in recent years.  The 
residuals of the SFW have interfered with his industrial 
adaptability and have required him to pursue sedentary work.  
In addition, the veteran has presented lay evidence that his 
SFW has required him to miss time from work.  However, this 
lost time has also been attributed to other disabilities and 
the medical evidence indicates that the symptomatology 
associated with the right forearm, wrist, and hand is also 
attributable to other nonservice-connected disabilities such 
as a carpal tunnel defect.  There is no evidence that his 
position at the tire manufacturing facility was threatened 
due to the residuals of his SFW and he apparently was able to 
seek a normal retirement in 2004.  Based on this analysis, 
the Board finds that the residuals of the right forearm SFW, 
while impacting his ability to work, have not caused a marked 
interference with his ability to be employed.  Thus, the 
level of interference with the veteran's industrial abilities 
due to the SFW is fully contemplated in his current 
evaluations under the rating schedule.  The Board finds that 
the veteran's service-connected SFW does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, this disability does not warrant 
referral for an extra-schedular evaluation.

Based on the above analysis, the Board finds that the 
evidence does warrant an increased evaluation for residuals 
of the SFW to the right forearm to 40 percent disabling due 
to moderately severe muscle injuries associated with Muscle 
Group V and Muscle Group VII.  See 38 C.F.R. § 4.55(e).  
However, the preponderance of the evidence is against a 
higher evaluation.  While the veteran is competent to report 
his symptoms, the medical findings do not support his claims 
of symptomatology more severe than a moderately severe muscle 
disability.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described more severe symptomatology 
associated with his SFW, his lay evidence is not credible.  
See Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005) 
(The Board is required to assess the credibility of lay 
evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against any 
claim for a higher evaluation than that awarded and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation of 40 percent disabling for 
residuals of a SFW to Muscle Group V and Muscle Group VII is 
granted, subject to the law and regulations governing payment 
of VA monetary benefits.


REMAND

In the current case, the veteran filed his claim in August 
1998 to reopen a previously final determination denying 
service connection for a skin disorder.  The provisions 
governing reopening a claim based on the submission of new 
and material evidence that would govern this case are those 
at 38 C.F.R. § 3.156(a) effective prior to August 29, 2001.  
See 66 Fed. Reg 45620 (2001).  The veteran was issued a VCAA 
notification regarding this issue in March 2003.  This 
notification appears to inform him of the appropriate 
standard for new and material evidence, to include new and 
material evidence that "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

However, the case was again remanded by the Board in December 
2003.  In this remand, the AOJ was instructed to obtain 
identified VA treatment records and to issue a VCAA 
notification that was in compliance with recent United States 
Court of  Appeals for the Federal Circuit (Federal Circuit) 
decisions in the cases of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
and Paralyzed Veterans of American v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The AOJ obtained a substantial volume of VA treatment records 
in August 2004 and May 2005.  Another VCAA notification 
letter was issued in October 2004.  However, this VCAA 
notification letter informed the veteran that the standard of 
new and material evidence to reopen his claim required 
evidence that raises "a reasonable possibility of 
substantiating your claim."  His claim was readjudicated in 
the SSOC issued in May 2005.  This SSOC informed him of the 
provisions of 38 C.F.R. § 3.156(a) effective on August 29, 
2001 that required new and material evidence that raises a 
reasonable possibility of substantiating the claim.  In its 
reasons and bases, the AOJ determined that the evidence 
obtained since the last final decision was not "significant 
enough to warrant reconsideration of your claim."

It is obvious that the AOJ informed the veteran of the wrong 
standard of new and material evidence to be applied to this 
claim in the VCAA notification issued in October 2004 and the 
SSOC issued in May 2005.  While the language used in the 
AOJ's reasons and bases implies that the new and material 
evidence standard actually applied was that effective prior 
to August 29, 2001 (that is, the appropriate standard), the 
Board is unable to determine with any certainty that the 
improper notification did not prejudice the veteran.  
Regardless, the AOJ's actions in the October 2004 letter and 
May 2005 SSOC were not in compliance with the Board's remand 
instructions of December 2003, and a remand is required to 
address this deficiency.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

In addition, a recent Court decision in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006) ruled that the 
terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  See 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
The Court also found that material evidence would be (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  See also Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  
Therefore, the VCAA requires, in the context of a claim to 
reopen, VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In a rating decision issued in May 1994, the RO determined 
that the veteran's claim for a skin disorder did not warrant 
service connection on the grounds that his current skin 
disorder was not recognized under the appropriate laws and 
regulations as a disability that was subject to presumptive 
service connection for exposure to herbicides.  See 
38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In 
addition, the RO determined that there was no competent 
medical evidence that linked the veteran's current skin 
disorder to his active service or his exposure to herbicides 
in Vietnam.  On remand, the veteran must be issued a VCAA 
notification letter that provides him with the appropriate 
definition of new and material evidence (that is, the 
provisions of 38 C.F.R. § 3.156(a) effective prior to August 
29, 2001) and describes what evidence would be necessary to 
substantiate the elements for service connection that were 
found insufficient in the May 1994 decision.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to reopen a final 
decision on the basis of submitting new 
and material evidence under the 
provisions at 38 C.F.R. § 3.156(a) 
effective prior to August 29, 2001.  This 
notification should be in compliance with 
the United States Court of Appeals for 
Veterans Claims decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  

Such notification must inform the veteran 
of the requirements of new and material 
evidence applicable to his case, which 
are:  New and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

Such notification must inform the veteran 
of the elements for which service 
connection of his skin disorder was 
denied in the last final decision of May 
1994.  The evidence required to address 
these elements is:  1) Competent medical 
evidence (from a healthcare professional) 
establishing the existence of chloracne 
(or other acneform disease consistent 
with chloracne) and/or porphyria cutanea 
tarda manifested to the degree of 10 
percent or more within a year after his 
last date of exposure to herbicide agents 
while on active service; or, 2) competent 
medical evidence (from a healthcare 
professional) that establishes a nexus 
(etiological link) between his active 
service period and/or exposure to 
herbicide agents during active service, 
and any current skin disorder.

2.  Thereafter, the AOJ must formally 
readjudicate the veteran's claim to 
reopen, on the basis of new and material 
evidence, a prior final decision denying 
service connection for a skin disorder.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

(Continued on next page.)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________                   
_____________________________
         WAYNE M. BRAEUER                                   
RICHARD C. THRASHER      
            Veterans Law Judge                                             
Veterans Law Judge
       Board of Veterans' Appeals                                 
Board of Veterans' Appeals



_____________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


